Russell, C. J.
1. Under the ruling of this court in Georgia, Florida & Alabama R. Co. v. Elliott, 3 Ga. App. 773 (2), 775 (60 S. E. 363), the consignee is not required to tender the amount due the carrier for freight charges in advance of a demand that a “solid” car be so placed as to make its unloading practicable; and under the ruling in Southern Express Company v. Briggs, 1 Ga. App. 294 (4), 301 (57 S. E. 1066), a failure to deliver a shipment promptly and when the shipment is needed, or the postponement of delivery until the necessity for its use has passed, will support an action for the conversion of the property, and a recovery' of the value of the property thus held by the carrier, as damages.
2. The errors in the chai-ge, and in the refusal of the instructions requested, in the light of the whole record, were not of sufficient materiality to have required the grant of a new trial.

Judgment affirmed.